DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 19, 21, and 23-28 have been cancelled.  Claims 3, 14, 20, and 22 have been withdrawn.  Claims 1, 2, 5, 6, 10, 11, 13, and 16-18 have been amended.
Claims 1, 2, 4-13, and 15-18 are under examination.

2.	 The objections to claims 5, 6, 10, 13, and 16-18 are withdrawn in response to the amendments filed on 3/16/2021.
The rejection of claims 2, 17, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendments to delete the recitation “particularly” from the claims. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1, 4, 5, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (Cancer Immunol. Immunother., 2013, 62: 1453-1461), in view of both Pissara et al. (Cancer Immunol. Immunother., 1999, 48: 39-46), Schwele et al. (American Journal of Transplantation, 2012, 12: 669-681).
Sherwood et al. teach providing tumor and non-tumor samples from a cancer patient, extracting the genomic DNA from each sample, amplifying and high-throughput sequencing of the TCRB CDR3 region, and determining the number and frequency of the TCR clones in the tumor and non-tumor samples, wherein the TCRB repertoires in tumor infiltrating lymphocytes and the non-tumor tissue overlap by about 5% suggesting distinct repertoires between tumor and non-tumor tissue (claims 1 and 15) (p. 1455-1456; p. 1457, column 1, second paragraph; paragraph bridging p. 1458 and 1459; p. 1459, column 2, first full paragraph; p. 1460, column 1).  
Sherwood et al. do not teach selecting a specific TCR sequence and sorting the tumor-specific T-cell clones expressing this sequence (claims 1 and 15).  However, doing so is suggested by the prior art.  For example, Pissara et al. teach that knowledge of TCR clonotypes could be exploited for adoptive immunotherapy by establishing tumor-specific clonal T-cell lines directly from tumors (i.e., expansion in culture; claim 16); Pisarra et al. teach the existence of clonally amplified TCRs present at high frequencies in the clonal tumor-specific T-cells (p. 39; p. 45, column 1, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to select a claim 1) to achieve the predictable result of obtaining autologous tumor-specific T-cells suitable to be used in adoptive immunotherapy.   
With respect to claim 4, one of skill in the art would have found obvious to divide the tumor lymphocytes between culture dishes (i.e., a plurality of fractions) and expand them before the selection step to achieve the predictable result of providing sufficient numbers for the isolation step, as such was routine in the prior art (see Schwele et al., p. 672, paragraph bridging columns 1 and 2).  By doing so, one of skill in the art would have identified the fractions comprising cells expressing the selected TCR (claim 5). 
With respect to claim 17, TCRs necessarily encode CDR3.  With respect to claim 18, the selected cells necessarily express the mRNA encoding the TCR. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 2, 4, 5, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. taken with both Pissara et al. and Schwele et al., in .
The teachings of Sherwood et al., Pissara et al., and Schwele et al. are applied as above for claims 1, 4, 5, and 15-18.  Sherwood et al., Pissara et al., and Schwele et al. do not specifically teach isolating the clonal tumor-specific clonal T-cells expressing the selected TCR by using a labeled ligand (claim 2).  However, anti-clonotype labeled antibodies were known and used in the prior art to isolate tumor-specific clonal T-cells expressing the selected TCRs via FACS (Mikszta et al., p. 5979, column 1; p. 5980, Fig. 1).  Thus, one of skill in the art would have found obvious to use a labeled antibody specific for the selected TCR and FACS to isolate the tumor-specific clonal T-cells expressing the desired TCR.  
With respect to the dissociation constant (claim 2), Krause et al. teach methods for determining the affinity of the anti-TCR antibodies (see Abstract).  One of skill in the art would have found obvious to use routine experimentation and optimize the isolation step by identifying and using high affinity anti-TCR antibodies. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1, 4, 5-7, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. taken with both Pissara et al. and Schwele et al., in further view of Fang et al. (OncoImmunology, 2014, 3: 1-12).
The teachings of Sherwood et al., Pissara et al., and Schwele et al. are applied as above for claims 1, 4, 5, and 15-18.  Sherwood et al., Pissara et al., and Schwele et claim 6.  Fang et al. teach using next-generation sequencing (NGS) for high-throughput sequencing of the TCRB CDR3 region, wherein NGS entails aligning the TCR-encoding nucleic acids, grouping the TCR-encoding nucleic acids into clonotypes, determining the number of TCR-encoding nucleic acids associated with each clonotype, and selecting the 5 or 10 most frequent CDR3 clonotypes (Abstract; p. 2 through p. 4 column 1; p. 5; p. 11, column 1, third full paragraph).  Since Pisarra et al. teach the tumor-specific T-cells are characterized by the existence of clonally amplified TCRs present at high frequencies, one of skill in the art would have found obvious to select the TCR-encoding nucleic acid of one of the 5 most frequent clonotypes and isolate the cells expressing this selected TCR-encoding nucleic acid to achieve the predictable result of obtaining autologous tumor-specific T-cells suitable to be used in adoptive immunotherapy.  Furthermore, one of skill in the art would have found obvious to apply the same strategy to the control non-tumor sample of Sherwood et al. (claim 7) and compare the obtained data to achieve the predictable result of identifying tumor-specific clonotypes. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 4, 5-8, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. taken with each Pissara et al., Schwele et al., and Fang et al. in further view of Sittig et al. (OncoImmunology, 2013, 2: 1-10).
The teachings of Sherwood et al., Pissara et al., Schwele et al., and Fang et al. are applied as above for claims 1, 4, 5-7, and 15-18.  Sherwood et al., Pissara et al., claim 8.  Sittig et al. teach comparing clonotypes between tumor-specific T-cells and PBMCs isolated from the patient’s blood to determine circulating tumor-specific T-cells (Abstract; p. 3, column 2, last paragraph; p. 4, column 2, first and second full paragraphs).  Thus, applying the method of Sherwood et al., Pissara et al., Schwele et al., and Fang et al. to blood samples would have been obvious to one of skill in the art to achieve the predictable result of determining whether the selected clonotype circulates in blood.  By doing so, one of skill in the art would have analyzed tumor, non-tumor, and blood samples and would have found obvious to select a TCR clonotype present at high frequency in the tumor sample, absent from the non-tumor sample, but present at lower frequency in the blood sample.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 1, 4, 5-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. taken with each Pissara et al., Schwele et al., Fang et al. and Sittig et al., in further view of Radoja et al. (J. Immunol., 2001, 166: 6074-6083).
The teachings of Sherwood et al., Pissara et al., Schwele et al., and Fang et al. are applied as above for claims 1, 4, 5-8, and 15-18.  Sherwood et al., Pissara et al., Schwele et al., and Fang et al. do not specifically teach the limitation of claim 9.  Radoja et al. teach that, upon activation in vivo, tumor-specific T- cells die via activation-induced cell death (Abstract; p. 6082, column 2, last paragraph).  Based on these 
With respect to claims 10-13, due to the degeneracy of the genetic code, one of skill in the art would have found obvious to assign the CDR3 amino acid sequence encoded by the selected nucleic acid to another clonotype with a TCR having the same CDR3 amino acid sequence.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	The argument of long-felt need is not found persuasive.  Establishing a long-felt need requires evidence that an art recognized problem existed in the art for a long time without a solution (see MPEP 716.04 [R-2]).  
Pissara teaches the existence of clonally amplified TCRs present at high frequencies in the clonal tumor-specific T-cells and the need of identifying such dominant TCR clonotypes for efficient adoptive immunotherapy.  Pissara teaches that the high frequencies tumor-specific T-cells clonotypes could be easily identified at the tumor site by TCR analysis (see p. 44, column 2, last paragraph).  Furthermore, Fang 

The applicant argues that Examples 7 and 8 demonstrate that the T-cells isolated from non-tumor tissue are active and can infiltrate the tumor.
Examples 7 and 8 show the ratio between the frequencies of tumor reactive clonotypes in tumor and non-tumor samples, wherein high ratios indicate the presence of highly reactive tumor clonotypes.  However, that non-tumor tissues comprise a small fraction of tumor reactive T-cells is taught by Sherwood.  One of skill in the art would have reasonably expected that such cells would be active and capable of infiltrating tumors.

For the reasons above, the argument of unpredictability based on the teachings in the cited prior art is not found persuasive.

The arguments addressing Sherwood individually are not found persuasive because Sherwood does not have to teach each and every claim limitation.  Identifying tumor-predominant clonotypes is taught by Pissara.  Pissara provides the motivation to use Sherwood’s method to select high frequency T-cell clonotypes and further expand them.

The applicant argues that nothing in Pissara would lead one of skill in the art to 
This is not found persuasive.  Pissara teaches that knowledge of TCR clonotypes could be exploited for adoptive immunotherapy by establishing tumor-specific clonal T-cell lines directly from tumors.  Based on this teaching, one of skill in the art would have found obvious to perform the selection step prior to expansion.  

The applicant argues that Pissara focuses on the amplification and characterization of only a minor subgroup of T-cell clonotypes.  The applicant argues that Pissara teaches conventional screening to identify tumor specific clones and their sequence after expansion.
This is not found persuasive because it addresses Pissara individually.  As set forth above, the combination of Sherwood and Pissara teaches the method of claims 1, 5, and 15-18.  It is also noted that the method recited in claims 1, 5, and 15-18 does not require more than the conventional screening used in Sherwood and Pissara.  

The applicant argues that Schwele and Mikszta are similar to Pissara.  
This argument is not found persuasive because it does not address the combination of the cited references.

The applicant argues that one of skill in the art would not have predicted that the challenge of TIL exhaustion could be overcome by the sequence selection step and by analyzing surrounding tissue or peripheral blood lymphocytes for the selected sequences to identify tumor-specific reactive T-cells.  


Most of the arguments in the 132 Declaration of 3/16/2021 are the same as above and are not found persuasive for the reasons set forth above.
Although the 132 Declaration states that none of the cited references or their combination enables one of skill in the art to anticipate a direct selection of tumor-specific T-cells, this is just a statement not supported by any evidence.  The 132 Declaration only addresses the references individually, not their combination.  Since the instant rejection is an obviousness-type rejection, none of the references has to teach each and every claim limitation.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou (J. Immunother., 2008, p. 1-18) was cited in response to the argument that one of skill in the art would not have predicted that the challenge of TIL exhaustion could be overcome by the sequence selection step.  Specifically, the .

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633